Title: To George Washington from Elias Boudinot, 9 May 1783
From: Boudinot, Elias
To: Washington, George


                  
                     Sir
                     Philadelphia May 9th 1783
                  
                  I have the honor of inclosing to your Excellency, an Act of Congress of the eighth instant, together with the Letter, therein referred to, and have the pleasure to be Your Excellency’s Most Obedient & very Humble Servant
                  
                     Elias Boudinot
                     
                  
                Enclosure
                                    
                     
                        Gentlemen
                        Philadelphia May 3d 1783
                     
                     In consequence of the 7th Article of the treaty between America & England I with a number of others, have been to New York in order to reclaim our Slaves that were wrested from us by the British Enemy, supposing there could be no obstacle to our recovering, at least such of the Slaves as we could find & prove to be our property; but contrary to our expectations, the event has proved the reverse, inasmuch as, that having discovered the Numberless difficulties attending this matter we thought it most expedient to apply to Sir Guy Carleton, that through his means the business might be rendered more practicable, than we had before found it; upon which application, we received for answer from his Aid de Camp, that no Slaves were to be given up who claimed the benefit of their former proclamations for liberating such Slaves as threw themselves under the protection of the British Government, and that he thought it unnecessary for us to wait longer on business of that nature—This appears to me to be such a glareing piece of injustice and open Violation of the above mentioned Article of the Treaty that I think it my duty as well as Interest to Acquaint you of this matter, that you may lay it before Congress, who will I flatter myself as speedily as possible take the necessary steps for preventing a further injury being done to the Citizens of this Country—If there is not an immediate check put to the proceedings of the British General in this matter, the injury will be inconceivable, as I am well assured several hundreds of the abovementioned Slaves sailed during the last week to Nova Scotia.  I am with the utmost respect and regard Your most Obedt Servt
                     
                        Tho. Walke
                     
                  
                  
               